United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.A., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Duluth, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-751
Issued: September 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 16, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 17, 2007. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly issued a retroactive wage-earning capacity
determination based on the selected position of personnel manager.
FACTUAL HISTORY
The Office accepted that appellant sustained post-traumatic stress disorder as a result of a
January 21, 1997 employment incident when a boiler exploded. Appellant received vocational
rehabilitation services and a plan was developed for appellant to pursue a bachelor’s degree in
business management. He began taking classes at a local university. A job classification form
for the position of personnel manager (Department of Labor, Dictionary of Occupational Titles,
DOT # 166.117-018) was completed by a rehabilitation specialist on May 13, 1998. The

rehabilitation specialist indicated that the specific vocational preparation for the position was 4 to
10 years, and appellant did not currently meet the requirements. She noted that appellant had
two years experience as a base career adviser and was currently enrolled in college to obtain a
bachelors degree in management with a specialization in human resources. The rehabilitation
specialist noted: “this combined with his work will give him the SVP [specific vocational
preparation].”
Appellant continued to pursue his studies. In a vocational rehabilitation report dated
December 12, 2000, the specialist indicated that appellant would graduate in two semesters. On
December 29, 2000 appellant elected to receive retirement benefits rather than compensation
benefits. Vocational rehabilitation services were terminated. A Form CA-66 dated January 5,
2001 indicated that the rate of pay for the personnel manager position was $996.73 and positions
were available in appellant’s commuting area. No comments were provided regarding whether
appellant had the specific vocational preparation for the position. A January 5, 2001 CA-66 for
the position of employment interviewer reported the SVP was one to two years, and stated that
appellant would be able to secure employment based on his experience and completion of more
than ¾ of his training for personnel management.
In a decision dated January 23, 2006, the Office advised appellant that it was
retroactively reducing his entitlement to compensation for wage loss effective
December 29, 2000. It stated that a rehabilitation counselor had reported appellant could secure
employment as a personnel manager. According to the Office, appellant had the ability to earn
$996.73 as of December 29, 2000, and the pay rate for his date-of-injury job on December 29,
2000 was $847.81, resulting in no loss of wage-earning capacity.
Appellant requested a hearing before an Office hearing representative, which was held on
November 16, 2006. By decision dated January 17, 2007, the hearing representative affirmed the
retroactive wage-earning capacity determination. He also found the wage-earning capacity
determination should be modified as of December 10, 2003, based on the medical evidence of
record.
LEGAL PRECEDENT
Under section 8115(a) of the Federal Employees’ Compensation Act,1 wage-earning
capacity is determined by the actual wages received by an employee if the earnings fairly and
reasonably represent his wage-earning capacity. If the actual earnings do not fairly and reasonably
represent wage-earning capacity, or if the employee has no actual earnings, his wage-earning
capacity is determined with due regard to the nature of his injury, his degree of physical
impairment, his usual employment, his age, his qualifications for other employment, the
availability of suitable employment, and other factors and circumstances which may affect his
wage-earning capacity in his disabled condition.2

1

5 U.S.C. § 8115(a).

2

See Wilson L. Clow, Jr., 44 ECAB 157 (1992).

2

When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist for
selection of a position, listed in the Department of Labor’s Dictionary of Occupational Titles or
otherwise available in the open market, that fits the employee’s capabilities with regard to his or
her physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the labor market should be made through contact
with the state employment service or other applicable service.3 Finally, application of the
principles set forth in Albert C. Shadrick will result in the percentage of the employee’s loss of
wage-earning capacity.4 It is the Office’s burden of proof to establish that the selected position
represents the claimant’s wage-earning capacity.5
ANALYSIS
The Office issued a wage-earning capacity determination based on the selected position
of personnel manager, retroactive to December 29, 2000, when appellant elected Office of
Personnel Management (OPM) retirement benefits. A retroactive determination may be made
when the evidence clearly shows that appellant was not totally disabled prior to adjudication, no
compensation has been for the period of disability in question and vocational rehabilitation
services could not be employed.6 In this case, the Office had not paid compensation from
December 29, 2000, since appellant had selected OPM retirement benefits.
The evidence must, however, show that as of December 29, 2000 appellant had the
proper vocational and educational preparation for the position, that he could physically perform
the position, and the selected position was available in the local labor market.7 As to the specific
vocational preparation for the personnel manager position, a rehabilitation counselor had clearly
indicated on May 13, 1998 that appellant would have the necessary preparation after he received
his bachelor’s degree. The record indicates that as of December 29, 2000 appellant had not yet
completed his bachelor’s degree. The vocational rehabilitation report dated December 12, 2000
indicated that appellant required two additional semesters.
The Office relied upon a rehabilitation counselor in a January 2001 report that appellant
had the vocational preparation based on the completion of courses to that time. However the
evidence of record does not support such a finding. There is a January 5, 2001 Form CA-66 for
the position of employment interviewer that indicates appellant had the vocational preparation
for that position, but no similar information was provided for the selected personnel manager
position. The evidence does not contain an opinion from a rehabilitation specialist or other
probative evidence establishing that, as of December 29, 2000, appellant met the specific
3

See Dennis D. Owen, 44 ECAB 475 (1993).

4

5 ECAB 376 (1953); see also 20 C.F.R. § 10.303.

5

Richard Alexander, 48 ECAB 432 (1997).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.8(f) (December 1995).
7

See Thaddeus J. Spevack, 53 ECAB 474 (2002).

3

vocational preparation and general educational development requirements for the selected
position. In the absence of such evidence, the Office did not properly issue a retroactive wageearning capacity determination based on the selected position of personnel manager.
CONCLUSION
The evidence of record does not establish that as of December 29, 2000 appellant had the
specific vocational preparation for the selected position of personnel manager, and therefore the
Office improperly issued a retroactive wage-earning capacity based on this position.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 17, 2007 is reversed.
Issued: September 25, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

